Citation Nr: 1813549	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to February 12, 2013 for the grant of service connection for left lower extremity radiculopathy associated with a back disability. 

2.  Entitlement to an effective date prior to February 12, 2013 for the grant of service connection for right lower extremity radiculopathy associated with a back disability.

3.  Entitlement to an effective date prior to February 12, 2013 for the award of a 40 percent rating for service-connected low back strain with lumbosacral spine degenerative disc disease and arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

Entitlement to individual unemployability was granted in May 2016, effective March 26, 2015.


FINDINGS OF FACT

1.  The evidence of record demonstrates the Veteran's bilateral lower extremity radiculopathy first manifested in 2007. 

2.  Prior to February 2013, the Veteran's low back disability did not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, did not result in unfavorable ankylosis of the entire thoracolumbar spine, and did not result in unfavorable ankyloses of the entire spine.
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 12, 2013 for the grant of service connection for right lower extremity radiculopathy associated with a back disability have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date prior to February 12, 2013 for the grant of service connection for left lower extremity radiculopathy associated with a back disability have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date prior to February 12, 2013 for the award of a 40 percent rating for service-connected low back strain with lumbosacral spine degenerative disc disease and arthritis have not been met.  38 U.S.C. §, 5110 (2012); 38 C.F.R. §§, 3.400, 4.71a Diagnostic Code 5010 - 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  VA's duty to notify was satisfied by a letter sent to the Veteran in November 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA medical records.  The duty to obtain relevant records is satisfied. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in November 2009 and February 2013.  The November 2009 examiner did not provide rationale for all of his findings.  However, when considered in combination with the February 2013 examination report, the examinations are sufficient to decide the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Earlier Effective Date

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i) 

A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Radiculopathy of the Bilateral Lower Extremities

The Veteran contends that the effective date of his service-connected radiculopathy for the bilateral lower extremities, secondary to his back condition, should be October 29, 2009, the date of receipt of the claim for radiculopathy.  The Veteran's low back condition was service-connected in December 1989. 

VA medical records from 2007 indicate the Veteran repeatedly reported having radicular pain in the lower extremities.  In June 2007, the Veteran was diagnosed with lumbar radiculopathy.  In December 2008 and February 2009, the Veteran continued to report having lower back pain that radiated to his legs.  

After filing his claim in October 2009, the Veteran was afforded a VA examination in November 2009.  During the examination, the Veteran reported having back pain that travels down his legs.  The examiner noted that the lower extremity motor and sensory functions were normal, and that there was no radiculopathy noted on examination at that time.  The RO denied service connection in a March 2010 rating decision, and the Veteran submitted a Notice of Disagreement in May 2010.  

A May 2010 electrode examination of only the left lower extremity showed the Veteran had no electrophysiological evidence for lumbo-sacral radiculopathy.  A Statement of the Case (SOC) was issued in July 2011, continuing the denial of service connection.  In the Veteran's August 2011 appeal to the Board, he asserted the pain and numbness in his leg comes and goes in varying degrees, and that it is most apparent after prolonged standing, bending, or attempting to lift. 

In January 2013, the Veteran requested a new VA examination for radiculopathy.  At the Veteran's February 2013 VA examination, he reported having increased pain extending to his legs from his lower back.  The examiner noted that due to involvement of the sciatic nerve, the Veteran had severe, intermittent radicular pain in both legs, severe numbness in both legs, and an absence of sensation in the toes.  A March 2013 rating decision granted service connection for radiculopathy of the bilateral lower extremities effective February 12, 2013.  The Veteran submitted a Notice of Disagreement (NOD) in April 2013 regarding the effective date of the claims.  The RO issued a SOC in May 2014.  In June 2014 the Veteran again submitted an appeal to the Board for an earlier effective date, and asserted that the examiner in November 2009 should have observed the same findings as the examiner in February 2013.   

After a review of all the evidence, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for radiculopathy of the bilateral lower extremities arose on October 29, 2009.  There is no evidence in the record that the Veteran filed or intended to file a claim for radiculopathy prior to October 2009, nor was it included in the claim filed in December 1989 for his low back condition.  Throughout the medical records regarding the Veteran's radiculopathy, he consistently reported having pain radiate from his back to his legs with varying duration, which he is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The medical evidence establishes that the Veteran demonstrated radiculopathy of both legs as early as March 2007, he was diagnosed with lumbar radiculopathy in June 2007, and was treated with epidural steroid injections.  

Thus, the Board finds October 29, 2009, the date of the receipt of the claim, is the earliest possible effective date for the grant of service connection for bilateral lower extremity radiculopathy associated with a low back condition.

Low Back Strain with Degenerative Changes

Shortly after separation from service, the Veteran's claim for service connection for a low back strain was received on December 26, 1989.  In a June 1993 rating decision, service connection was established for the Veteran's low back condition rated at zero percent, effective December 15, 1989.  The rating was increased to ten percent from February 7, 2005, and to 20 percent from May 11, 2006.

During the February 2013 VA examination to assess the Veteran's radiculopathy, the examiner also observed and recorded measurements that indicated a worsening of the Veteran's back condition.  Based on the examiner's report, the RO found the Veteran was entitled to a 40 percent rating as of February 12, 2013.  Following a lumbosacral laminectomy, the Veteran received a temporary 100 percent rating effective March 26, 2015, and the rating returned to 40 percent as of May 1, 2015. 

The Veteran contends the 40 percent rating should have an earlier effective date of October 29, 2009, the date of the radiculopathy claim.  However, the preponderance of the evidence does not support a finding of an earlier effective date for the 40 percent rating.  Prior to the February 2013 examination, the Veteran had a VA back examination in November 2009.  The Veteran reported having back pain and stiffness caused by standing or sitting for prolonged periods of time.  Initial range of motion tests showed the Veteran had 38 degrees of forward flexion, 12 degrees of extension, 12 degrees of left lateral flexion, 14 degrees of right lateral flexion, 14 degrees of left lateral rotation, and 16 degrees of right lateral rotation.  Final range of motion tests showed the Veteran had 56 degrees of forward flexion, 18 degrees of extension, 15 degrees of left lateral flexion, 16 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  The claims file does not contain medical records noting the Veteran's spine range of motion between the 2009 and 2013 VA examinations. 

Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  38 C.F.R. § 4.71a , Diagnostic Code 5242 (2017).  The measurements of the November 2009 VA examination show the Veteran did not meet the requirements to receive a rating above 20 percent for his back prior to February 2013. 

Based on the medical records in the file, the earliest date to ascertain that an increase in the Veteran's back disability occurred was February 12, 2013.  Therefore, an effective date earlier than February 12, 2013 is not warranted. 






ORDER

An effective date of October 29, 2009, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity is granted.

An effective date of October 29, 2009, but no earlier, for the grant of service connection for radiculopathy of the left lower extremity is granted.

An effective date prior to February 12, 2013 for the award of a 40 percent rating for a low back strain with lumbosacral spine degenerative disc disease and arthritis is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


